258 P.2d 489 (1953)
KNAPP
v.
FLEMING et al.
No. 16861.
Supreme Court of Colorado, en Banc.
April 27, 1953.
G. J. Knapp, pro se.
William H. Bowman, Pueblo, for defendants in error.
ALTER, Justice.
G. J. Knapp, plaintiff in error, who was plaintiff in the trial court, brought an action against Herman L. Fleming and Frank Kirtley to recover judgment against defendants in the sum of $250, with interest thereon. Upon trial to the court, and at the conclusion of the plaintiff's evidence, on motion of defendants, judgment of dismissal was entered, to reverse which plaintiff brings the case here by writ of error.
It appears from the record that plaintiff is acting here, and acted in the court below, as his own attorney. The trial court repeatedly took this fact into consideration and permitted him to proceed with the presentation of his case in an unorthodox manner. A litigant is permitted to present his own case, but, in so doing, should be restricted to the same rules of evidence and procedure as is required *490 of those qualified to practice law before our courts; otherwise, ignorance is unjustly rewarded.
Plaintiff's brief is scurrilous, containing frequent invectives and vituperations, together with derogatory remarks concerning the trial judge and questioning the latter's ability and integrity. It should be stricken. However, from the record and brief we observe that plaintiff has failed to comply with rule 27, R.C.P. Colo., concerning depositions; rule 59(f), R.C.P. Colo., respecting the necessity for motions for new trials; and rule 115(c)(3), R.C.P. Colo., providing for a concise statement of the case.
Plaintiff having failed to comply with our rules as above stated, the writ of error is dismissed.